UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of: October 2010 Commission File Number:001-8139 Zarlink Semiconductor Inc. (Name of Registrant) 400 March Road Ottawa, Ontario, Canada K2K 3H4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- On October 28, 2010, Zarlink Semiconductor Inc. issued a press release announcing its financial results for the three and six months ended September 24, 2010. A copy of the press release is being furnished as Exhibit 99.1 to this report and incorporated herein by reference. Exhibit No. Description Press release dated October 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Zarlink Semiconductor Inc. Dated: October 28, 2010By: /s/ Andre Levasseur Andre Levasseur Senior Vice President of Finance and Chief Financial Officer
